Exhibit 10.46

 

October 8, 2004

 

Thomas C. Wilder

1841 Port Sheffield Place

Newport Beach, CA 92660

 

Dear Tom:

 

The Boards of the entities hereto consider the operation of Micro Therapeutics,
Inc. (the “Company”) to be of critical importance and therefore the
establishment and maintenance of a sound and vital management team of the
Company to be essential to protecting and enhancing the best interests of the
Parent Company and its members, as well as the stockholders of the Company. In
this connection, the Board recognizes that the possibility of a Change in
Control transaction may arise and that such possibility and the uncertainty and
questions which such transaction may raise among key management personnel of the
Company could result in the departure or distraction of such management
personnel to the detriment of its stockholders.

 

Accordingly, the Boards have determined that appropriate actions should be taken
to minimize the risk that management will depart prior to a Change in Control,
thereby leaving the Company without adequate management personnel during such a
critical period, and to reinforce and encourage the continued attention and
dedication of key members of management to their assigned duties without
distraction in circumstances arising from the possibility of a Change in
Control. In particular, the Boards believe it important, should the Company or
their respective stakeholders receive a proposal for transfer of control of the
Company or the combination of the Company and ev3 Inc. (the “Subsidiary”) or the
change of control of certain of their affiliated companies, that you be able to
continue your management responsibilities without being influenced by the
uncertainties of your own personal situation.

 

The Boards further recognize that continuance of your position with the Company
involves a substantial commitment to us in terms of your personal life and
professional career and the possibility of foregoing present and future career
opportunities, for which we receive substantial benefits. Therefore, to induce
you to remain in the employ of the Company, this Agreement, which has been
approved by the Boards of the Parent Company and the Company, sets forth the
benefits which both such companies agree will be provided to you in the event
your employment with the Company, or its successor, is terminated in connection
with a Change in Control under the circumstances described below.

 

1. Definitions. The following terms will have the meaning set forth below unless
the context clearly requires otherwise. Terms defined elsewhere in this
Agreement will have the same meaning throughout this Agreement.

 

(a) “Affiliate” means with respect to any Person (within the meaning of Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) shall mean
any other Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person.



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 2

 

(b) “Agreement” means this letter agreement as amended, extended or renewed from
time to time in accordance with its terms.

 

(c) “Base Pay” means your annual base salary from the Company at the rate in
effect immediately prior to a Change in Control or at the time Notice of
Termination is given, whichever is greater. Base Pay includes only regular cash
salary and is determined before any reduction for deferrals pursuant to any
nonqualified deferred compensation plan or arrangement, qualified cash or
deferred arrangement or cafeteria plan.

 

(d) “Benefit Plan” means any

 

(i) employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended;

 

(ii) cafeteria plan described in Code Section 125;

 

(iii) plan, policy or practice providing for paid vacation, other paid time off
or short- or long-term profit sharing, bonus or incentive payments; or

 

(iv) stock option, stock purchase, restricted stock, phantom stock, stock
appreciation right or other equity-based compensation plan that is sponsored,
maintained or contributed to by the Company for the benefit of employees (and/or
their families and dependents) generally or you (and/or your family and
dependents) in particular, including, without limitation, any of the Stock
Incentive Plans (as hereinafter defined).

 

(e) “Bonus Plan Payment” means the full amount of the annual target bonus
payment which is payable by the Company to you pursuant to the Company-wide
bonus plan or equivalent plan of the Successor, as if all of the annual
performance milestones are satisfied for such year.

 

(f) “Board” means both or any one of the boards of directors of the Parent
Company or the Company. On and after the date of a Change in Control, any duty
of the Board in connection with this Agreement is nondelegable and any attempt
by the Board to delegate any such duty is ineffective.

 

(g) “Cause” means: (i) your gross misconduct; (ii) your willful and continued
failure to perform substantially your duties with the Company (other than a
failure resulting from your incapacity due to bodily injury or physical or
mental illness) after a demand for substantial performance is delivered to you
by the chair of the Board which specifically identifies the manner in which you
have not substantially performed your duties and provides for a reasonable
period of time within which you may take corrective measures; or (iii) your
conviction (including a plea of nolo contendere) of willfully engaging in
illegal conduct constituting a felony or gross misdemeanor under federal or
state law which is materially and demonstrably injurious to the Company, or
which impairs your ability to perform substantially your duties for the Company.
An act or failure to act will be considered “gross” or “willful” for this
purpose only if done, or omitted to be done, by you in bad faith and without
reasonable belief that it was in, or not opposed to, the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 3

 

adopted by the Board (or a committee thereof) or based upon the advice of
counsel for the Company will be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company.
Notwithstanding the foregoing, you may not be terminated for Cause unless and
until there has been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of the conduct set forth above in clauses (i), (ii) or
(iii) of this definition and specifying the particulars thereof in detail.

 

(h) “Change in Control” means a Company Change in Control or a Parent Change in
Control.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(j) “Company” means Micro Therapeutics, Inc. and any Successor.

 

(k) “Date of Termination” following a Change in Control (or prior to a Change in
Control if your termination was either a condition of the Change in Control or
was at the request or insistence of any Third Party relating to the Change in
Control) means: (i) if your employment is to be terminated by you for Good
Reason, the date specified in the Notice of Termination which in no event may be
a date more than 15 days after the date on which Notice of Termination is given
unless the notified company agrees in writing to a later date; (ii) if your
employment is to be terminated by the Company for Cause, the date specified in
the Notice of Termination; (iii) if your employment is terminated by reason of
your death, the date of your death; or (iv) if your employment is to be
terminated by the Company for any reason other than Cause or your death, the
date specified in the Notice of Termination, which in no event may be a date
earlier than 15 days after the date on which a Notice of Termination is given,
unless you expressly agree in writing to an earlier date. In the case of
termination by the Company of your employment for Cause, then within the 30 days
after your receipt of the Notice of Termination, you may notify the Company that
a dispute exists concerning the termination, in which event the Date of
Termination will be the date set either by mutual written agreement of the
parties or by the judge or arbitrator in a proceeding as provided in Section 9
of this Agreement.

 

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

(m) “Good Reason” means:

 

(i) a substantial change in your status, position(s), duties or responsibilities
as an executive of the Company as in effect immediately prior to the Change in
Control which, in your reasonable judgment, is adverse with respect to any of
the foregoing; provided, however, that Good Reason does not include a change in
your status, position(s), duties or responsibilities caused by (A) an
inadvertent action that is remedied by the Company promptly after receipt of
notice of your objection to such change, and it also being agreed that small and
insubstantial changes will not be considered Good Reason unless the changes in
totality would be substantial; or (B) your continuing as the division president
of the entity or portion of an entity operating the business of the Company,
which is the neuroradiology business;



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 4

 

(ii) a reduction by the Company in your Base Pay, a material change in the
annual Bonus Plan Payment expectations, or an adverse change in the form or
timing of the payments thereof, as in effect immediately prior to the Change in
Control or as thereafter increased;

 

(iii) the failure by the Company to cover you under Benefit Plans that, in the
aggregate, provide substantially similar benefits to you and/or your family and
dependents at a substantially similar total cost to you (e.g., premiums,
deductibles, co-pays, out of pocket maximums, required contributions and the
like) relative to the benefits and total costs under the Benefit Plans in which
you (and/or your family or dependents) were participating at any time during the
90-day period immediately preceding the Change in Control;

 

(iv) the Company requiring you to be based more than 50 miles from where your
office is located immediately prior to the Change in Control, except for
required travel on the Company’s business;

 

(v) the failure by the Parent Company or the Company to obtain from any
Successor the assent to this Agreement as soon as reasonably practicable in the
circumstances and in any event within the times required by Section 6 hereof; or

 

(vi) any purported termination by the Company of your employment that is not
properly effected pursuant to a Notice of Termination and pursuant to any other
requirements of this Agreement, and, for purposes of this Agreement, no such
purported termination will be effective.

 

Your continued employment does not constitute consent to, or waiver of any
rights arising in connection with, any circumstances constituting Good Reason.
Your termination of employment for Good Reason as defined in this Section 1(m)
will constitute Good Reason for all purposes of this Agreement notwithstanding
that you may also thereby be deemed to have retired under any applicable
retirement programs of the Company.

 

(n) “Notice of Termination” means a written notice (except in the case of a
deemed Notice of Termination pursuant to Section 3(a) hereafter) given on or
after the date of a Change in Control (unless your termination before the date
of the Change in Control was either a condition of the Change in Control or was
at the request or insistence of any Third Party related to the Change in
Control) which indicates the specific termination provision in this Agreement
pursuant to which the notice is given. Any purported termination by the Company
or by you for Good Reason on or after the date of a Change in Control (or before
the date of a Change in Control if your termination was either a condition of
the Change in Control or was at the request or insistence of any Third Party
related to the Change in Control) must be communicated by written Notice of
Termination to be effective; provided, that your failure to provide Notice of
Termination will not limit any of your rights under this Agreement except to the
extent the Company demonstrates that it suffered material actual damages by
reason of such failure.



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 5

 

(o) “Company Change in Control” means any of the following: (i) the sale, lease,
exchange or other transfer, directly or indirectly, of all or substantially all
of the assets of the Company, in one transaction or in a series of related
transactions, to any Third Party, including any exchange, transfer or other
disposition by the Parent Company of all or a portion of its ownership interest
in Micro Investment LLC to transfer control of Micro Investment LLC to such
acquiring party or the sale, lease or exchange by Micro Investment LLC of all or
substantially all of its assets; (ii) any Third Party, other than a “bona fide
underwriter” or the Parent Company and its Affiliates, is or becomes the
“beneficial owner” (as defined in Rule 13d 3 under the Exchange Act), directly
or indirectly, of securities (x) representing 50% or more of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors, or (y) resulting in such Third Party becoming an
Affiliate of the Company, including pursuant to a transaction described in
clause (iii) below; or (iii) the consummation of any transaction or series of
transactions under which the Company is merged or consolidated with any other
company, including a merger or consolidation of the Company with the Parent
Company or the Subsidiary.

 

(p) “Parent Company” means ev3 LLC, a Delaware limited liability company.

 

(q) “Parent Company Change in Control” means any of the following: (i) the sale,
lease, exchange or other transfer, directly or indirectly, of all or
substantially all of the assets of the Parent Company, in one transaction or in
a series of related transactions, to any Third Party; (ii) any Third Party,
other than a “bona fide underwriter” or Warburg Pincus and its Affiliates, is or
becomes the “beneficial owner” (as defined in Rule 13d 3 under the Exchange
Act), directly or indirectly, of securities (x) representing 50% or more of the
combined voting power of either Parent Company’s outstanding securities
ordinarily having the right to vote at elections of directors, or (y) resulting
in such Third Party becoming an Affiliate of the Parent Company, including
pursuant to a transaction described in clause (iii) below; or (iii) the
consummation of any transaction or series of transactions under which the Parent
Company is merged or consolidated with any other company, other than a merger or
consolidation which would result in the members of the Parent Company
immediately prior thereto continuing to own (either by remaining outstanding or
by being converted into voting securities of the surviving entity) more than 50%
of the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation.

 

(r) “Subsidiary” means ev3 Inc., a Delaware corporation.

 

(s) “Successor” means any Third Party that succeeds to, or has the ability to
control (either immediately or with the passage of time), the Company’s, or
Parent Company’s, as applicable, business directly, by merger, consolidation or
other form of business combination, or indirectly, by purchase of the Parent
Company’s membership units entitling the holder thereof to be allocated a
portion of the Parent Company’s net income, net loss or distributions or
purchases of the Company’s outstanding securities ordinarily having the right to
vote at the election of directors or all or substantially all of its assets or
otherwise.

 

(t) “Third Party” means any Person, other than the Company, Parent Company,
Subsidiary, any Affiliate of the Company, Parent Company or Subsidiary, or any
Benefit Plan(s) sponsored by the Company, Parent Company or an Affiliate.



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 6

 

2. Term of Agreement. This Agreement is effective immediately and will continue
in effect only so long as you remain employed by the Company or, if later, until
the date on which the Company’s obligations to you arising under this Agreement
have been satisfied in full.

 

3. Benefits upon a Change in Control Termination. You will become entitled to
the benefits described in this Section 3 as of the date of a Change in Control
upon your termination of employment by the Company without Cause or by you for
Good Reason (a “Change of Control Termination”). As of the date of such Change
in Control Termination, the Parent Company and the Company (and any Successor
thereto) will be responsible for paying to you all of the Base Pay owed through
such date and a pro rata portion of your Bonus Plan Payment based upon the
number of months in the current year which you have worked prior to the date of
the Change in Control Termination, assuming for this Section 3 that you have
worked the full month of the month in which the Change in Control occurs. The
following terms shall control notwithstanding any conflicting terms contained in
any employment agreement, or in any of the non-statutory stock option
agreements, incentive stock options agreements, restricted stock awards or other
similar agreements (collectively, the “Stock Option Agreements”) you may have
entered into with the Company pursuant to (i) the 1996 Stock Incentive Plan,
(ii) the 1993 Stock Option Plan, (iii) the Employee Stock Purchase Plan, or (iv)
any successor or additional stock option, stock award, or other incentive plans
of the Company (collectively, the “Stock Incentive Plans”). In addition, you
will be entitled to the following:

 

(a) Cash Payments. At the date of the Change in Control, if you have not been
made a written offer of employment with the Successor (in the case of a Company
Change of Control) or received written confirmation for continued employment
with the Company if it survives the Change in Control, on terms substantially
identical to your current employment terms, including being the top executive
officer of the surviving business of the Company as described in Section
1(m)(i)(B) hereto, and receiving the benefits set forth herein, for any reason
whatsoever, then you shall be deemed to have received a Notice of Termination
effective on the date of the Change in Control and no later than 10 days after
your Date of Termination, the Parent Company and the Company (and any Successor
thereto) will be responsible for making a lump sum payment to you equal to 12
months of your then current Base Pay, and the full amount of your Bonus Plan
Payment for the next 12 months, assuming for this purpose that such Bonus Plan
Payment amount is equal to the Bonus Plan Payment for the then current year.
Furthermore, if you elect to accept the offer of employment with the Successor,
or you continue your employment with the Company, as the case may be, as
provided for above, the Successor or the Company, as the case may be, shall be
then obligated to make a lump sum cash payment to you within 10 days after your
Date of Termination equal to 12 months of your then current Base Pay and the
full annualized amount due under your then current Bonus Plan Payment commitment
which is payable within the next 12 months, in the event any time within the
first 12 months of such new employment relationship after the Change in Control,
either (i) your employment is terminated by the Successor or the Company, as the
case may be, for any reason other than your death or Cause, or (ii) you
terminate your employment with the Successor or the Company for Good Reason. If
you accept the offer of employment from the Company or the Successor of the
Company, no further benefits pursuant to Section 3(a), (b) or (c) will be
payable, except as provided in the immediately preceding sentence. If you
decline the offer of employment described in all but the immediately preceding
sentence herein, no further benefits pursuant to Section 3(a), (b) or (c) will
be payable.



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 7

 

(b) Group Health Plans. During the Continuation Period (as defined below), the
Company (and any Successor thereto) will be jointly and severally responsible
for maintaining a group health plan(s) which by its terms covers you (and your
family members and dependents eligible to be covered during the 90 days
immediately preceding a Change in Control) under the same terms and at the same
cost as provided to you during the 90 days immediately preceding such Change in
Control (without regard to any reduction in such benefits that constitutes Good
Reason). The “Continuation Period” is the period beginning on your Date of
Termination, whether such date is at or prior to the Change in Control as
provided for in the definition of Change in Control or within 12 months after
accepting employment with the Successor or the Company, as the case may be, as
provided for in Section 3(a) above, and ending on the earlier of (i) the last
day of the 18th month that begins after your Date of Termination or (ii) the
date on which you first become eligible to participate as an employee in a plan
of another employer providing group health benefits to you and your eligible
family members and dependents.

 

(c) Gross-Up Payments. Following a Change in Control, if the Company’s
independent auditors determine that any payment or distribution by the Company
or the Parent Company to you (the “Payments”) will result in an excise tax
imposed by Code Section 4999 or any comparable state or local law, or any
interest or penalties with respect thereto, the Company (and any Successor
thereto) will be responsible for making an additional cash payment (a “Gross-Up
Payment”) to you within 10 days after such determination equal to an amount such
that, after payment by you of all taxes (including any interest or penalties
imposed with respect to such taxes), including any excise tax, imposed upon the
Gross-Up Payment, you would retain an amount of the Gross-Up Payment equal to
the excise tax imposed upon the Payments. You will provide the Successor or the
Company with a written certification that you will pay all taxes due on the
Payments and the Gross-Up Payment.

 

(d) Outplacement Services. In the event any lump sum payments are made to you
pursuant to Section 3(a), the Company shall then provide you with up to $20,000
of outplacement services in the form of outplacement consultant’s services,
travel and hotel expense reimbursements, office expense reimbursements or
similar costs you incur in seeking and obtaining new employment, the allocation
of which among the categories to be within your sole discretion. You will be
required to provide receipts or invoices for the costs and expenses incurred
under this Section 3(d).

 

If, on or after the date of a Change in Control, an Affiliate is sold, merged,
transferred or in any other manner or for any other reason ceases to be an
Affiliate or all or any portion of the business or assets of an Affiliate are
sold, transferred or otherwise disposed of and the acquiror is not the Parent
Company or an Affiliate (a “Disposition”), and you remain or become employed by
the acquiror or an Affiliate of the acquiror (as defined in this Agreement but
substituting “acquiror” for “Parent Company”) in connection with the
Disposition, you will be deemed to have had your employment terminated on the
effective date of the Disposition for purposes of this Section 3 unless (x) the
acquiror and its affiliates jointly and severally assume and agree, in a manner
that is enforceable by you, to perform the obligations of this Agreement to the
same extent that the Parent Company and the Company would be required to perform
if the Disposition had not occurred and (y) the Successor guarantees, in a
manner that is enforceable by you, payment and performance by the acquiror.



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 8

 

4. Stock Option Acceleration. In the event of a Change in Control, if the
acquiring entity or Successor does not assume or replace the unvested stock
options or stock awards then granted to you pursuant to any of the Stock
Incentive Plans, the vesting schedules under the applicable Stock Option
Agreements will be accelerated and all such stock options will become fully
vested and immediately exercisable upon the closing of the Change in Control.
Furthermore, even if the Stock Option Agreements are assumed or replaced with
substantially similar stock options, if you are not offered employment by the
Successor or continued employment with the Company, or if your employment is
subsequently terminated under circumstances in which you will receive a lump sum
cash payment pursuant to Section 3(a) hereof, your then unvested stock options
as of the Change in Control or Date of Termination, as the case may be, shall
become fully vested and immediately exercisable.

 

5. Indemnification. Following a Change in Control, the Parent Company and the
Company shall be responsible for indemnifying and advancing expenses to you to
the full extent permitted by law for damages, costs and expenses (including,
without limitation, judgments, fines, penalties, settlements and reasonable fees
and expenses of your counsel) incurred by you as a result of your service to or
status as an officer and employee with the Company or any other corporation,
employee benefit plan or other entity with whom you served at the request of the
Company prior to the Change in Control, provided that such damages, costs and
expenses did not arise as a result of your gross negligence or willful
misconduct. The indemnification under this Agreement shall be in addition to any
similar obligation of the Parent Company and the Company shall under any other
separate agreement, or under such Company’s Certificate of Incorporation or
Bylaws, or as they be amended from time to time, provided however, you may only
be reimbursed or recover once for any such damages, costs and expenses, from
whatever source.

 

6. Successors. The Parent Company and the Company will seek to have any
Successor, by agreement in form and substance satisfactory to you, assume and
assent to the fulfillment by such Successor of the outstanding obligations owed
to you under this Agreement. Failure to obtain such assent and assumption at
least three (3) business days prior to the time a Third Party becomes a
Successor (or where the Seller does not have at least three (3) business days’
advance notice that a Third Party may become a Successor, within one (1)
business day after having notice that such Third Party may become or has become
a Successor) will constitute Good Reason for termination by you of your
employment. The date on which any such succession becomes effective will be
deemed the Date of Termination, and Notice of Termination will be deemed to have
been given to you on that date. A Successor has no rights, authority or power
with respect to this Agreement prior to a Change in Control.

 

7. Binding Agreement. This Agreement inures to the benefit of, and is
enforceable by, you, your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
die after a Change in Control while any amount would still be payable to you
under this Agreement, all such amounts, unless otherwise provided in this
Agreement, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.

 

8. Notices. For the purposes of this Agreement, notices and other communications
provided for in this Agreement must be in writing and will be deemed to have
been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 9

 

requested, postage prepaid and addressed to each party’s respective address set
forth on the first page of this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance with these
provisions, except that notice of change of address will be effective only upon
receipt.

 

9. Disputes. If you so elect, any dispute, controversy or claim arising under or
in connection with this Agreement will be heard and settled exclusively by
binding arbitration administered by the American Arbitration Association in
Irvine, California before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, that you may seek specific performance in a court of
competent jurisdiction of your right to receive benefits until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. If any dispute, controversy or claim for
damages arising under or in connection with this Agreement is settled by
arbitration, the Parent Company and the Company, jointly, will be responsible
for paying, or if elected by you, reimbursing, all fees, costs and expenses
incurred by you related to such arbitration. If you do not elect arbitration,
you may pursue all available legal remedies. The Parent Company and the Company,
jointly, will be responsible for paying, or if elected by you, reimbursing you
for, all fees, costs and expenses incurred by you in connection with any actual,
threatened or contemplated litigation relating to this Agreement to which you
are or reasonably expect to become a party, whether or not initiated by you, if
but only if you are successful in recovering any benefit under this Agreement as
a result of such legal action. The parties agree that any litigation arising
under or in connection with this Agreement must be brought in a court of
competent jurisdiction in the State of California, and both parties hereby
consent to the exclusive jurisdiction of said courts for this purpose and agree
not to assert that such courts are an inconvenient forum. The Company will not
assert in any dispute or controversy with you arising under or in connection
with this Agreement your failure to exhaust administrative remedies.

 

10. Related Agreements. To the extent that any provision of any other Benefit
Plan or agreement between the Parent Company and the Company, jointly, and you
limits, qualifies or is inconsistent with any provision of this Agreement, the
provision of this Agreement will control. Nothing in this Agreement prevents or
limits your continuing or future participation in, and rights under, any Benefit
Plan provided by the Parent Company and the Company, jointly, and for which you
may qualify. Amounts which are vested benefits or to which you are otherwise
entitled under any Benefit Plan or other agreement with the Parent Company and
the Company, jointly, at or subsequent to the Date of Termination will be
payable in accordance with the terms thereof. Furthermore, nothing in this
Agreement will prevent one of the companies hereto, or their Successor, from
seeking enforcement of and damages arising under any confidentiality, invention
assignment or non-competition provision or breach thereof contained in any other
agreement with the Company or any Successor to the Company.

 

11. No Employment or Service Contract. Nothing in this Agreement is intended to
provide you with any right to continue in the employ of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
your rights or the rights of the Company, which rights are hereby expressly
reserved by each, to terminate your employment at any time for any reason or no
reason whatsoever, with or without Cause.



--------------------------------------------------------------------------------

Thomas C. Wilder

October 8, 2004

Page 10

 

12. Survival. The respective obligations of, and benefits afforded to, the
Parent Company, the Company and you which by their express terms or clear intent
survive termination of your employment with the Company or termination of this
Agreement, as the case may be, will survive termination of your employment with
the Company or termination of this Agreement, as the case may be, and will
remain in full force and effect according to their terms.

 

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged other than in a writing signed by you, the Parent Company and the
Company. No waiver by any party to this Agreement at any time of any breach by
another party of any provision of this Agreement will be deemed a waiver of any
other provisions at the same or at any other time. This Agreement reflects the
final and complete agreement of the parties and supersedes all prior and
simultaneous agreements with respect to the subject matter hereof. This
Agreement will be governed by and construed in accordance with the laws of the
State of Delaware (without regard to the conflict of laws principles of any
jurisdiction). The invalidity or unenforceability of all or any part of any
provision of this Agreement will not affect the validity or enforceability of
the remainder of such provision or of any other provision of this Agreement.
This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

 

Sincerely, Micro Therapeutics, Inc. By:  

/s/ James Corbett

--------------------------------------------------------------------------------

Name:   James Corbett Title:   Chairman ev3 LLC By:  

/s/ James Corbett

--------------------------------------------------------------------------------

Name:   James Corbett Title:   President and Chief Executive Officer Agreed to
and Accepted as of this 10th day of October 2004    

/s/ Thomas C. Wilder

--------------------------------------------------------------------------------

    Thomas C. Wilder